1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE WILLIAMS,                                     Case No. 17cv2345-MMA (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANTS’
13   v.                                                  MOTION FOR SUMMARY
                                                         JUDGMENT
14   BUENROSTRO, et al.,
15                                   Defendants.         [Doc. No. 33]
16
17
18         Plaintiff Lance Williams, a California prisoner currently incarcerated at California
19   Men’s Colony, located in San Luis Obispo, California, proceeding pro se, brings this
20   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff alleges various violations of his
21   First, Eighth, and Fourteenth Amendment rights by correctional officers at R. J. Donovan
22   Correctional Facility in San Diego, California. Defendants Buenrostro, Steadman, and
23   Ashbury move for summary judgment as to all claims pursuant to 42 U.S.C. § 1997e(a).
24   See Doc. No. 33. Plaintiff filed a response in opposition to the motion, to which
25   Defendants replied. See Doc. Nos. 35, 36. The Court took the matter under submission
26   without oral argument pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local
27   Rule 7.1.d.1. For the reasons set forth below, the Court GRANTS Defendants’ motion
28   for summary judgment.

                                                     1
                                                                                 17cv2345-MMA (JLB)
1    I.       Procedural Background
2             Plaintiff initially filed his civil rights complaint pursuant to 42 U.S.C. § 1983 on
3    November 18, 2017, quickly followed by an amended complaint on December 11, 2017.
4    See Doc. Nos. 1, 7. Plaintiff did not prepay the civil filing fee required to commence a
5    civil action at the time he filed his complaint; instead, he moved for leave to proceed in
6    forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2.
7             On January 31, 2018, this Court reviewed Plaintiff’s amended complaint, as well
8    as his litigation history, and denied his motion to proceed IFP pursuant to 28 U.S.C. §
9    1915(g).1 See Doc. No. 11. The Court identified seven prior federal civil actions and
10   appeals filed by Plaintiff in federal court while he was incarcerated that had been
11   dismissed as frivolous or for failing to state a plausible claim for relief. The Court further
12   found that Plaintiff did not plausibly allege that he faced “imminent danger of serious
13   physical injury” at the time he instituted this action. See Doc. No. 11 at 4-6.2 In addition,
14   the Court noted that even if Plaintiff were entitled to proceed IFP, he plainly admitted
15   that he failed to exhaust his administrative remedies prior to filing suit, as required by 42
16   U.S.C. § 1997e(a). Id. at 9-10. Accordingly, the Court dismissed the action without
17   prejudice based on Plaintiff’s failure to prepay the filing fees required by 28 U.S.C. §
18   1914(a). Id. at 11.
19            Plaintiff appealed. See Doc. No. 12. On March 18, 2019, the Ninth Circuit
20   reversed this Court’s IFP determination in an unpublished memorandum and remanded
21
22
     1
         Pursuant to the Prison Litigation Reform Act (“PLRA”), a prisoner may not proceed IFP:
23
              . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
24            facility, brought an action or appeal in a court of the United States that was dismissed on
25            the grounds that it is frivolous, malicious, or fails to state a claim upon which relief can be
              granted, unless the prisoner is under imminent danger of serious physical injury.
26
     28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’ provision.” Andrews
27   v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
28   2
         Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                            2
                                                                                                17cv2345-MMA (JLB)
1    the case for further proceedings. See Williams v. Buenostrome, et al., No. 18-55191, slip
2    op. at 2 (March 18, 2019) (Doc. No. 16). Specifically, the circuit court found Plaintiff’s
3    allegations that Defendant Buenrostro “repeatedly assaulted him without justification,
4    encouraged other inmates to attack him, and threatened his life,” were sufficient to
5    plausibly allege imminent danger despite the fact that Plaintiff had been moved to a
6    different building by the time he filed his amended complaint. Id. The circuit court
7    further acknowledged that while this Court “correctly point[ed] out that Williams’ failure
8    to exhaust is clear from the face of the complaint,” it was not also clear at this “early
9    stage of the proceedings, before defendants have appeared, that administrative remedies
10   were in fact available to Williams.” Id. at 3. Therefore, the panel remanded the case so
11   that “the parties may litigate whether administrative remedies were available.” Id.
12            On April 9, 2019, the Ninth Circuit issued its mandate pursuant to Federal Rule of
13   Appellate Procedure 41(a). See Doc. No. 18. Thereafter, this Court spread the mandate
14   and re-opened the case for further proceedings consistent with the Ninth Circuit’s
15   judgment. See Doc. No. 17. The Court screened Plaintiff’s amended complaint pursuant
16   to 28 U.S.C. § 1915(e)(2) and § 1915A and determined that Plaintiff’s claims were
17   nonfrivolous. The Court directed the United States Marshal to effectuate service of the
18   amended complaint pursuant to 28 U.S.C. § 1915(d) and Federal Rule of Civil Procedure
19   4(c)(3) as to Defendants Buenrostro,3 Steadman, and Ashbury. See Doc. No. 19.
20   II.      Plaintiff’s Allegations
21            B.     Factual Allegations
22            Plaintiff claims that on October 18, 2017, Defendant Correctional Officer
23   Buenrostro “defame[d]” him “by yelling to the entire dorm” that he was “SNY,” gay, and
24   a snitch. Doc. No. 7 at 3. Plaintiff claims Buenrostro further said “[Y]ou guys know
25   what to do to snitches[:] cut him up and get him off the yard.” Id. After Plaintiff
26
27
     3
         Plaintiff erroneously sued Defendant Buenrostro as “Buenostrome.” See Doc. No. 7.
28

                                                         3
                                                                                         17cv2345-MMA (JLB)
1    reported Buenrostro to a sergeant, he claims Buenrostro approached him, and “ma[de]
2    threats saying he was going to have his C.I. (confidential informant) inmates attack
3    [him].” Id. at 4. Plaintiff further claims Buenrostro told him he would “plant a knife in
4    [his] cell and send him to Corcoran Prison SHU program,” and “jammed [his] shoulder
5    and elbow into [his] sternum.” Id.
6          According to Plaintiff, Buenrostro repeatedly searched his cell during the months
7    of October and November 2017, after which legal paperwork and other personal items
8    “came up missing.” Id. at 5. Plaintiff claims that Buenrostro “made another threat on
9    [Plaintiff’s] life in front of everyone.” Id. On November 7, 2017, after he complained to
10   a sergeant that Buenrostro had failed to supply him with a cell search receipt, Plaintiff
11   claims he “found a makeshift weapon tape[d] to the bottom of [his] bed,” but he removed
12   it, and “threw it in the trash.” Id.
13         Two days later, on November 9, 2017, Plaintiff claims Buenrostro “made another
14   threat,” and “call[ed] him a snitch for a previous appeal.” Id. at 6. Plaintiff contends
15   Buenrostro told him he had “better withdraw it or he w[ould] make [H]annibal [L]ector
16   look like a bitch when it comes to what he [would] do to [Williams].” Id. Later the same
17   day, Plaintiff claims Buenrostro closed a cell door on him from the control booth, which
18   caused “severe injuries to [his] groin, back, chest, right hip, and right ankle.” Id.
19         On November 14, 2017, Plaintiff was called to medical for the injuries he sustained
20   on November 9, 2017. Id. at 7. When he explained that Buenrostro had closed a cell
21   door on him and described his injuries to Defendant Steadman, a Registered Nurse,
22   Plaintiff contends that she accused him of lying, said that Buenrostro was her friend,
23   questioned Plaintiff’s placement in the “EOP,” threatened to “call [his] clinician,” and
24   “kicked [him] out without attending to [his] injuries.” Id. Afterward, Plaintiff claims
25   Steadman falsified a medical report related to the November 9, 2017 incident. Id. at 8.
26         Finally, on November 26, 2017, Plaintiff was interviewed by Defendant Lieutenant
27   Ashbury regarding his “602 appeal on Defendant Officer Buenrostro.” Id. at 9. Plaintiff
28   reported that he was a “victim of [Buenrostro’s] multiple acts of harassment, threats,

                                                   4
                                                                                  17cv2345-MMA (JLB)
1    [and] assaults,” but he objected when Ashbury authorized his transfer to Building 2 on
2    grounds that it would be retaliatory and “endanger [his] safety because [he] had issues
3    with 2 officers in Building 2.” Id. at 9-10. Plaintiff was “moved [to Building 2] against
4    [his] will the next day.” Id. at 10.
5    III.   Defendants’ Motion for Summary Judgment
6           Defendants move for summary judgment on two grounds. First, with respect to
7    Plaintiff’s claims against Buenrostro and Steadman, Defendants argue that Plaintiff did
8    not exhaust his administrative remedies prior to filing his amended complaint in this
9    action as required by the PLRA. Second, Defendants argue that Plaintiff never exhausted
10   his administrative remedies with respect to his claim against Defendant Ashbury. In
11   response, Plaintiff contends that the administrative grievance process was not available to
12   him due to Defendant Buenrostro’s repeated threats.4
13          A.      Legal Standard
14          “The Prison Litigation Reform Act of 1995 (PLRA) mandates that an inmate
15   exhaust ‘such administrative remedies as are available’ before bringing suit to challenge
16   prison conditions.” Ross v. Blake, __ U.S. __, 136 S. Ct. 1850, 1854-55 (2016) (quoting
17   42 U.S.C. § 1997e(a)); see also Porter v. Nussle, 534 U.S. 516, 524 (2002) (“exhaustion
18   is mandatory . . . unexhausted claims cannot be brought in court”). “There is no question
19   that exhaustion is mandatory under the PLRA[.]” Jones v. Block, 549 U.S. 199, 211
20   (2007) (citation omitted). “[T]he exhaustion question in PLRA cases should be decided
21   as early as feasible.” Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014).
22          The exhaustion requirement is based on the important policy concern that prison
23   officials should have “an opportunity to resolve disputes concerning the exercise of their
24
25
     4
26     Plaintiff also claims that he thought the Ninth Circuit had excused him from the exhaustion
     requirement “because he was [] in imminent danger of serious physical injury.” Doc. No. 35 at 1. The
27   Ninth Circuit did nothing of the sort. Rather, the Ninth Circuit found that it was “not clear” from the
     face of Plaintiff’s complaint whether “administrative remedies were in fact available” Plaintiff. Doc.
28   No. 18 at 2-3. The circuit court then remarked that on remand the parties could litigate the issue.

                                                        5
                                                                                          17cv2345-MMA (JLB)
1    responsibilities before being haled into court.” Jones, 549 U.S. at 204. The “exhaustion
2    requirement does not allow a prisoner to file a complaint addressing non-exhausted
3    claims.” Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010). Therefore, regardless
4    of the relief sought, a prisoner must pursue an appeal through all levels of a prison’s
5    grievance process if that process remains available to him. “The obligation to exhaust
6    ‘available’ remedies persists as long as some remedy remains ‘available.’ Once that is no
7    longer the case, then there are no ‘remedies ... available,’ and the prisoner need not
8    further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005)
9    (original emphasis) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)). “The only limit
10   to § 1997e(a)’s mandate is the one baked into its text: An inmate need exhaust only such
11   administrative remedies as are ‘available.’” Ross, 136 S. Ct. at 1862; see also Nunez v.
12   Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010) (PLRA does not require exhaustion when
13   circumstances render administrative remedies “effectively unavailable.”). Grievance
14   procedures are available if they are “‘capable of use’ to obtain ‘some relief for the action
15   complained of.’” Ross, 136 S. Ct. at 1859 (quoting Booth, 532 U.S. at 738); see also
16   Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (“To be available, a remedy
17   must be available ‘as a practical matter’; it must be ‘capable of use; at hand.’”) (quoting
18   Albino, 747 F.3d at 1171). Importantly, the PLRA requires that prisoners, when grieving
19   their appeal, adhere to the prison’s “critical procedural rules.” Woodford v. Ngo, 548
20   U.S. 81, 91 (2006).
21         In the Ninth Circuit, a motion for summary judgment is generally the appropriate
22   vehicle for raising the plaintiff’s failure to exhaust administrative remedies because
23   “failure to exhaust is an affirmative defense under the PLRA, and . . . inmates are not
24   required to specially plead or demonstrate exhaustion in their complaints.” Jones, 549
25   U.S. at 216; see also Albino, 747 F.3d at 1170 (“[A] motion for summary judgment, as
26   opposed to an unenumerated Rule 12(b) motion, [is the proper procedural device] to
27   decide exhaustion”). The burden is on the defendant to prove that there was an available
28   administrative remedy that the plaintiff failed to exhaust. See Albino, 747 F.3d at 1172.

                                                   6
                                                                                17cv2345-MMA (JLB)
1    If the defendant meets that burden, the burden shifts to the prisoner to present evidence
2    showing that there is something in his case that made the existing and generally available
3    administrative remedies effectively unavailable to him. See id.
4          The Court must draw all inferences in the light most favorable to the nonmoving
5    party and determine whether a genuine issue of material fact precludes entry of judgment.
6    See Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936,
7    942 (9th Cir. 2011) (quotation marks and citation omitted), cert. denied, 132 S. Ct. 1566
8    (2012). The Court determines only whether there is a genuine issue for trial and, in doing
9    so, it must liberally construe Plaintiff's filings because he is a pro se prisoner. See
10   Thomas v. Ponder, 611 F3d 1144, 1150 (9th Cir. 2010) (quotation marks and citations
11   omitted).
12         B.     CDCR’s Exhaustion Requirements
13         The California Department of Corrections and Rehabilitation (“CDCR”) has a
14   procedure by which a prisoner may appeal “any policy, decision, action, condition, or
15   omission by the department or its staff that [he] can demonstrate as having a material
16   adverse effect upon his ... health, safety, or welfare.” Cal Code Regs., tit. 15 § 3084.1(a).
17   Since January 28, 2011, and at the time of the events in question, Title 15 of the
18   California Code of Regulations requires three formal levels of appeal review. Thus, in
19   order to properly exhaust, a California prisoner must, within 30 calendar days of the
20   decision or action being appealed, or “upon first having knowledge of the action or
21   decision being appealed,” Cal. Code Regs., tit. 15 § 3084.8(b), “use a CDCR Form 602
22   (Rev. 08/09), Inmate/Parolee Appeal, to describe the specific issue under appeal and the
23   relief requested.” Id. § 3084.2(a).
24         The CDCR Form 602 “shall be submitted to the appeals coordinator at the
25   institution.” Id. § 3084.2(c), § 3084.7(a). If the first level CDCR Form 602 appeal is
26   “denied or not otherwise resolved to the appellant’s satisfaction at the first level,” id. §
27   3084.7(b), the prisoner must “within 30 calendar days ... upon receiving [the]
28   unsatisfactory departmental response,” id. § 3084.8(b)(3), seek a second level of

                                                    7
                                                                                  17cv2345-MMA (JLB)
1    administrative review, which is “conducted by the hiring authority or designee at a level
2    no lower than Chief Deputy Warden, Deputy Regional Parole Administrator, or the
3    equivalent.” Id. § 3084.7(b), (d)(2).
4           “The third level is for review of appeals not resolved at the second level.” Id. §
5    3084.7(c). “The third level review constitutes the decision of the Secretary of the CDCR
6    on an appeal and shall be conducted by a designated representative under the supervision
7    of the third level Appeals Chief or equivalent. The third level of review exhausts
8    administrative remedies,” id. § 3084.7(d)(3), “unless otherwise stated.”5 Id. § 3084.1(b);
9    see also CDCR Operations Manual § 541100.13 (“Because the appeal process provides
10   for a systematic review of inmate and parolee grievances and is intended to afford a
11   remedy at each level of review, administrative remedies shall not be considered
12   exhausted until each required level of review has been completed.”).
13          C.     Analysis
14          Defendants Buenrostro and Steadman argue that Plaintiff did not properly exhaust
15   his available administrative remedies prior to filing his amended complaint. In addition,
16   Defendant Ashbury argues that Plaintiff never exhausted his grievance as to Plaintiff’s
17   claims against him. In support of their arguments, Defendants submit the declarations of
18   J. Vila (“Vila Decl.), Litigation Coordinator for the Office of Appeals (OOA), E. Frijas
19   (“Frijas Decl.”), Correctional Counselor II Appeals Coordinator at RJD, and S. Gates
20   (“Gates Decl.”), Custodian of Records for California Correctional Health Care Services
21   (CCHCS). See Doc. Nos. 33-5, 33-6, 33-7. Defendants argue that the testimony of these
22   three individuals and the supporting evidence submitted with their declarations establish
23   without dispute that the prison administrative grievance process was available to
24
25
     5
26     For example, “[a] second level of review shall constitute the department’s final action on appeals of
     disciplinary actions classified as ‘administrative’ as described in section 3314, or minor disciplinary
27   infractions documented on CDC[R] Form 128-A (rev. 4-74), Custodial Counseling Chrono, pursuant to
     section 3312(a)(2), and shall exhaust administrative remedy on these matters.” CAL. CODE REGS., tit. 15
28   § 3084.7(b)(1).

                                                        8
                                                                                         17cv2345-MMA (JLB)
1    Plaintiff; Plaintiff filed multiple grievances against Defendants Buenrostro, Steadman,
2    and Ashbury; Plaintiff did not exhaust the grievance process as to Defendant Ashbury;
3    and while Plaintiff exhausted fully as to Buenrostro and Steadman, he did not do so until
4    after he had filed his amended complaint.
5           The Court considers Plaintiff’s use of the prison grievance process with respect to
6    his claims against each Defendant in turn.
7                 1. Claims against Defendant Buenrostro
8           As set forth above, Plaintiff’s claims against Defendant Buenrostro arise out of
9    events that initially occurred on October 18, 2017, with the last interaction between
10   Plaintiff and Buenrostro occurring on November 9, 2017. See Doc. No. 7 at 3-6.
11                       a. Grievance Log No. RJD-A-17-06550
12          On November 7, 2017, Plaintiff submitted a grievance, assigned Log. No. RJD-A-
13   17-6550, in which he claimed to have been “continuously being harassed by Officer
14   Buenrostro after he was counseled to stop his activity against” Plaintiff. See Vila Decl. at
15   ¶ 7, Ex. B at 18. Plaintiff alleged that Buenrostro “made a threat” on his life, searched his
16   cell, took items from his cell, and left a “makeshift weapon” taped to the bottom of his
17   bed.” Id. at 20. Plaintiff claims Buenrostro was “letting inmates in [his] cell to steal and
18   plant items when [he is] gone.” Id.
19          This grievance was “partially granted” at the Second Level of review on November
20   22, 2017. Id. at 19, 21-22. Plaintiff was informed that if he was “dissatisfied with the
21   Second Level response” he could submit his grievance to the Third Level of review and
22   was given instructions as how he could proceed. Id. at 19, 22. Plaintiff marked on the
23   form that he was “dissatisfied” with the decision as to his claim that “staff did not violate
24   CDCR polices.” Id. at 19. On March 19, 2018, approximately three months after
25   Plaintiff filed his amended complaint in this action, a “Third Level Appeal Decision” was
26   issued denying Plaintiff’s appeal. Id. at 25-26. Plaintiff was informed that “[t]his
27   decision exhausts the administrative remedy available to the appellant within the CDCR.”
28   Id. at 26.

                                                   9
                                                                                 17cv2345-MMA (JLB)
1                        b. Grievance Log No. RJD-A-17-06583
2          On November 12, 2017, Plaintiff filed a grievance, assigned Log. No. RJD-A-17-
3    06583, in which he claimed that Buenrostro “continued with his threats, harassment” and
4    committed “assault & battery” on Plaintiff. See Vila Decl. at ¶ 7, Ex. C at 28. Plaintiff
5    alleged that Buenrostro told him to withdraw his previous grievance or Buenrostro would
6    “make Hannibal Lector look like a bitch when it comes to what he would do to
7    [Plaintiff].” Id. at 30. Plaintiff further claimed that Buenrostro told the tower officer to
8    close Plaintiff’s cell door, while he was standing next to the door, causing Plaintiff to be
9    injured. See id.
10         This grievance was “partially granted” on November 29, 2017 at the Second Level
11   of review, but it was determined that staff “did not violate CDCR policy.” Id. at 32.
12   Plaintiff was informed that if he “wish[ed] to appeal the decision and/or exhaust
13   administrative remedies, [he] must submit [his] staff complaint through all levels of
14   appeal review up to, and including the Secretary’s/Third Level of Review.” Id. Plaintiff
15   appealed this response and a Third Level Appeal decision was issued on April 24, 2018,
16   approximately four months after Plaintiff filed his amended complaint in this action. See
17   id. at 34-35. Plaintiff’s appeal was denied, and he was informed that the “decision
18   exhausts the administrative remedy available to the appellant within the CDCR.” Id.
19                       c. Grievance Log No. RJD-A-17-06680
20         On November 16, 2017, Plaintiff filed a grievance, assigned Log No. RJD-A-17-
21   06680, in which he claimed that from August 13, 2017 to the time he filed the grievance,
22   he was “antagonized, threatened, harassed, had sexual comments made towards [him],
23   retaliated against, victim of excessive cell searches, had [his] character defamed with
24   inappropriate comments to third parties (i.e. inmates), denied access to courts, to
25   shower,” and denied “access to mental health treatment” by Buenrostro. See Vila Decl.
26   at ¶ 7, Ex. E at 49-51. Plaintiff alleged that he “made multiple requests, verbal and in
27   writing, for [Buenrostro] to ‘STOP’.” Id. at 51. Plaintiff further claimed that he
28

                                                   10
                                                                                 17cv2345-MMA (JLB)
1    informed Buenrostro’s supervisors, who “all said they will talk to him and tell him to
2    stop.” Id. at 51.
3          This grievance was “partially granted” on November 27, 2017 at the Second Level
4    of review, but it was determined that staff did not “violate CDCR policy with respect to
5    one or more of the issues appealed.” Id. at 53. Plaintiff was informed that if he wished to
6    “appeal the decision and/or exhaust administrative remedies, [he] must submit [his] staff
7    complaint through all levels of appeal review up to, and including, the Secretary’s/Third
8    Level of Review.” Id. Plaintiff appealed this decision and it was initially rejected on
9    January 31, 2018 because it was determined his appeal was missing the “CDCR Form
10   1858, Rights and Responsibilities Statement.” Id. at 54. Plaintiff cured this defect and a
11   Third Level Appeal decision was ultimately issued on May 1, 2018, approximately four
12   and a half months after Plaintiff filed his amended complaint in this action. See id. at 55-
13   56. Plaintiff’s appeal was denied, and he was informed that the “decision exhausts the
14   administrative remedy available to the appellate within CDCR.” Id.
15                2. Claims against Defendant Steadman
16         Plaintiff’s claims against Defendant Steadman arise out of events occurring on
17   November 14, 2017, when he was called to medical for the injuries he sustained on
18   November 9, 2017. See FAC at 7. Plaintiff told Steadman, a Registered Nurse, that
19   Buenrostro had closed a cell door on him which caused his injuries. See id. Plaintiff
20   alleges Steadman accused him of lying and told him that Buenrostro was her friend,
21   questioned his placement in the “EOP,” threated to “call [his] clinician,” and “kicked
22   [him] out without attending to [his] injuries.” Id. Afterward, Plaintiff claims Steadman
23   falsified a medical report related to the November 9, 2017 incident. See id. at 8.
24         On November 15, 2017, Plaintiff filed a grievance, assigned Log No. RJD-SC-
25   17000018, in which he alleged that he was “called to medical” for “injuries [he] sustained
26   due to Officer Buenrostro closing [his] cell door on [him].” See Gates Decl., Ex. D at 37.
27   Plaintiff was “seen by R.N. Steadman” and explained what happened on November 9,
28   2017. Id. Plaintiff explained to Steadman he had “serious metal issues” and claims

                                                  11
                                                                                17cv2345-MMA (JLB)
1    Steadman “started antagonizing” him. Id. at 39. Plaintiff alleges Steadman told him
2    Buenrostro was her friend and she thought Plaintiff was “lying because he wouldn’t do
3    that.” Id. Plaintiff claims Steadman “kicked [him] out without attending to [his]
4    injuries.” Id.
5          Plaintiff received a “Health Care Staff Complaint Response” from the CCHCS on
6    January 26, 2016. Id. at 42. It was found that “no further intervention of [Plaintiff’s]
7    health care staff complaint is warranted” and staff did not “violate CDCR policy with
8    respect to one or more of the issues grieved.” Id. Plaintiff was informed that if he
9    “wish[ed] to appeal the decision and/or exhaust administrative remedies, Plaintiff] must
10   submit [his] health care staff complaint for a headquarters’ level review.” Id. at 43.
11   Moreover, he was informed that “[o]nce a decision has been rendered at the headquarters’
12   level, administrative remedies will be considered exhausted.” Id.
13         On April 27, 2018, approximately four months after he filed his amended
14   complaint in this action, Plaintiff received a response by the “Health Care
15   Correspondence and Appeals Branch staff on behalf of the Deputy Director, Policy and
16   Risk Management Services.” Id. at 44. In this response it was stated “[a]fter review,
17   there is no compelling evidence that warrants intervention at the Headquarters’ Level of
18   Review as [Plaintiff’s] health care staff complaint was processed in accordance” with
19   CDCR policy. Id.
20                3. Claims against Defendant Ashbury
21         Plaintiff’s claims against Defendant Ashbury arise out of an interview Ashbury
22   conducted with Plaintiff regarding his “602 appeal on Defendant Officer [Buenrostro].”
23   Doc. No. 7 at 9. Plaintiff claims that he objected when Ashbury authorized his transfer to
24   Building 2 on grounds that it would be too retaliatory and would “endanger [his] safety
25   because [he] had issues with 2 officers in Building 2.” Id. at 9-10.
26         On December 4, 2017, Plaintiff filed a grievance, assigned Log No. RJD-A-17-
27   06640, in which Plaintiff alleged “retaliation by Lieutenant Ashbury.” See Frijas Decl.,
28   Ex. F at 58. Plaintiff claimed that on November 26, 2017, he was “escorted to program

                                                  12
                                                                                17cv2345-MMA (JLB)
1    office for a second time to speak with Lieutenant Ashbury.” Id. Ashbury was
2    interviewing Plaintiff regarding the appeals that he filed against Buenrostro. See id. at
3    60. Ashbury told Plaintiff “he was going to move [Plaintiff] and that [Plaintiff] could
4    write an appeal about him on it, so here it is.” Id. at 60.
5          This grievance was rejected at the First Level of review on January 11, 2018
6    because Plaintiff had “exceeded the allowable number of appeals filed in a 14-calendar
7    day period.” Id. Plaintiff was informed he could “re-submit after 1/25/18.” Id. Plaintiff
8    appears to have resubmitted his appeal on February 6, 2018. See id. at 65. This appeal
9    was again rejected on the grounds that Plaintiff “may not submit a new appeal within 14
10   calendar days of the previously filed appeal.” Id. Plaintiff was also cautioned that
11   “continuous submittal of 602’s prior to the 14-day period may result in an appeal
12   restriction.” Id. Plaintiff did resubmit this appeal, but it was rejected once again because
13   Plaintiff “failed to demonstrate a material adverse effect upon [his] welfare.” Id. at 66.
14   Plaintiff wrote an appeal to this latest decision stating “rules limiting prisoners to a
15   certain number of grievances make remedies unavailable for prisoners over the limit.”
16   Id.
17         On March 8, 2018, Plaintiff’s appeal was rejected on the ground that it “makes a
18   general allegation but fails to state facts or specify an act or decision consistent with the
19   allegation.” Id. Even though his previous attempts had been rejected, on September 10,
20   2018, approximately ten months after he filed his amended complaint in this action, a
21   First Level Appeal Response was issued “partially granting” Plaintiff’s grievance and
22   advising him that the issue “may be submitted to the Second Level of Review.” Id. at 69.
23                4. Analysis
24         As noted above, “[D]efendant[s]’ burden is to prove that there was an available
25   administrative remedy, and that the prisoner did not exhaust that available remedy.”
26   Albino, 747 F.3d at 1172. The burden then shifts to Plaintiff “who must show that there
27   is something particular in his case that made the existing and generally available
28   administrative remedies effectively unavailable to him.” Williams, 775 F.3d at 1191;

                                                   13
                                                                                  17cv2345-MMA (JLB)
1    Albino, 747 F.3d at 1172; Jones, 549 U.S. at 218. He may do so by “showing the local
2    remedies were ineffective, unobtainable, unduly prolonged, inadequate, or obviously
3    futile.” Albino, 747 F.3d at 1172 (citation omitted); see also Ngo v. Woodford, 539 F.3d
4    1108, 1110 (9th Cir. 2008) (noting potential “unavailability” of administrative remedies
5    if officials “obstruct[ed] [the prisoner’s] attempt to exhaust,” or “prevented [him] from
6    exhausting because procedures for processing grievances weren’t followed.”). “Under §
7    1997e(a), the exhaustion requirement hinges on the ‘availab[ility]’ of administrative
8    remedies: An inmate, that is, must exhaust available remedies, but need not exhaust
9    unavailable ones.” Ross, 136 S. Ct. at 1858.
10          Plaintiff was initially incarcerated in 2013 and has since filed “close to 500”
11   administrative grievances. See Crenshaw Decl. ¶ 2, Ex. A. Pl.’s Dep. 9:10-11; 108:3-5.
12   Nonetheless, Plaintiff opposes Defendants’ motion on the grounds that the prison
13   grievance process was not available to him. According to Plaintiff, Defendant
14   Buenrostro “committed numerous acts and made numerous threats on [Plaintiff’s] life
15   and well-being and safety and made good on the threats that had placed Plaintiff in great
16   perpetual fear of his safety that [caused] him to feel he would be killed at any moment
17   especially if he complained about it administratively.” Doc. No. 35 at 1.6
18          Plaintiff’s assertion is belied by the uncontroverted evidence that Plaintiff did, in
19   fact, file multiple administrative grievances against Defendants, including three separate
20   grievances against Buenrostro which he actively pursued to the third and final level of
21   review. The record before the Court is devoid of any evidence to demonstrate that the
22   prison’s administrative grievance process was unavailable to Plaintiff. The Court finds
23   that the evidence presented by Defendants attached to their sworn declarations “meets
24
25
26
27   6
      Plaintiff did not verify his response in opposition to Defendants’ motion under penalty of perjury. As
     such, the Court may not treat it as an affidavit in opposition to summary judgment. See Keenan v. Hall,
28   83 F.3d 1083, 1090 n.1 (9th Cir. 1996).

                                                        14
                                                                                         17cv2345-MMA (JLB)
1    [Defendants’] burden of demonstrating a system of available administrative remedies at
2    the initial step of the Albino burden-shifting inquiry.” Williams, 775 F.3d at 1192.
3          With respect to his grievance against Defendant Ashbury, Plaintiff argues that he
4    was “prevented from exhausting the Ashbury grievance because of [Defendants] repeated
5    rejections and frivolous reasoning for not accepting it.” Doc. No. 35 at 3; Ross, 136 S.
6    Ct. at 1860 (noting unavailability may be shown when “prison officials devise procedural
7    systems (including … blind alleys and quagmires …) in order to ‘trip[] up all but the
8    most skillful prisoners.’”) (quoting Woodford, 548 U.S. at 102).
9          The evidence in the record demonstrates that Plaintiff’s grievance as to Ashbury
10   was subjected to several rejections based on CDCR regulations. See Frijas Decl., Ex. F at
11   62-67. However, Plaintiff does not address the fact that Plaintiff’s grievance regarding
12   the claims against Ashbury was, ultimately, addressed at the First Level of review. See
13   id. at 68-69. Moreover, in his sworn deposition, Plaintiff testifies that he “did not”
14   exhaust this grievance to the Third Level of review. Pl.’s Dep. at 95:23-25. Plaintiff may
15   show that his remedies were “unavailable” by “showing the local remedies were
16   ineffective, unobtainable, unduly prolonged, inadequate, or obviously futile.” Albino, 747
17   F.3d at 1172 (citation omitted). However, that is not the case before this Court. Plaintiff
18   was clearly very familiar with the CDCR grievance process, having testified that he filed
19   at least five hundred such grievances over a five-year period.
20         Plaintiff’s own sworn testimony, even viewed in the light most favorable to
21   Plaintiff, does not satisfy Plaintiff’s burden of production under Albino and Williams as it
22   does not demonstrate that administrative remedies were not “available” to him because
23   RJD officials “thwarted the effective invocation of the administrative process through
24   threats, game-playing, or misrepresentations, … in [his] individual case.” Ross, 136 S.
25   Ct. at 1862. Thus, the Court finds that Defendant Ashbury is entitled to summary
26   judgment on the ground that Plaintiff failed to exhaust his administrative remedies as to
27   the claims against him.
28

                                                  15
                                                                                 17cv2345-MMA (JLB)
1              As for the claims against Buenrostro and Steadman, it is undisputed that Plaintiff
2    ultimately exhausted his administrative remedies against Buenrostro and Steadman.
3    However, Plaintiff only exhausted his administrative remedies after he filed his amended
4    complaint.
5              Plaintiff filed three grievances7 against Buenrostro approximately a week before
6    his filed his original complaint initiating this action. Plaintiff filed his grievance8 against
7    Steadman two days before his filed his original complaint. Prisoners are required to
8    exhaust administrative remedies prior to filing suit. Jones, 549 U.S. at 211; McKinney v.
9    Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). And while a plaintiff may bring new
10   claims in an amended pleading if those claims are exhausted before the filing of the
11   amended pleading, see Rhodes v. Robinson, 621 F.3d 1002, 1006-07 (9th Cir. 2010),
12   Plaintiff did not exhaust his claims before filing his original complaint and he did not
13   exhaust his claims, or any new claims, before he filed his amended complaint. The
14   evidence in the record before the Court shows that Plaintiff exhausted his claims against
15   Defendants Buenrostro and Steadman between March and April 2018 – well over a year
16   after he filed his amended complaint in this action.
17             Plaintiff does not offer any admissible evidence to dispute Defendant Buenrostro
18   and Steadman’s showing that Plaintiff did not exhaust his administrative grievances until
19   months after he filed his original and amended complaints. It is well-settled that a
20   plaintiff may “initiate litigation in federal court only after the administrative process ends
21   and leaves his grievances unredressed.” Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th
22   Cir. 2006).
23             In sum, Plaintiff’s claims against Defendant Ashbury are subject to dismissal
24   without prejudice based on Plaintiff’s failure to exhaust the administrative grievance
25
26
27   7
         See Vila Decl. ¶ 7, Ex. B, C, E.
28   8
         See Gates Decl., Ex. D.

                                                     16
                                                                                   17cv2345-MMA (JLB)
1    process. Plaintiff’s claims against Defendants Buenrostro and Steadman are subject to
2    dismissal without prejudice based on Plaintiff’s failure to exhaust his administrative
3    remedies prior to initiating this action or filing his amended complaint. Accordingly,
4    judgment in favor of Defendants is appropriate.
5    III.   Conclusion
6           Based on the foregoing, the Court GRANTS Defendants’ motion for summary
7    judgment pursuant to 42 U.S.C. § 1997e(a). The Court DIRECTS the Clerk of Court to
8    enter judgment in favor of Defendants and close the case.
9           IT IS SO ORDERED.
10
11   DATED: March 24, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  17
                                                                                17cv2345-MMA (JLB)
